Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  10/14/2022 has been entered. Claims 10 and 16 have been amended.  Claims 19-22 are  new. Claims 10-11 and 14-22 are pending and under examination.

Claim Rejections Withdrawn
The rejection of claim(s) 10-11, 15, 16 and 18  under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18  in view of Matsura et al. JP2018064521A 4/26/2018 is withdrawn to better address the new limitation “a fermented milk comprising an effective amount of an exopolysaccharide of Lactobacillus delbrueckii subsp. Bulgaricus made from milk, the fermented milk being obtained by fermenting medium containing milk in the presence of one or more kind of lactic acid bacterium comprising Lactobacillus delbrueckii subsp. Bulgaricus ” and “an effective amount of an exopolysaccharide of Lactobacillus delbrueckii subsp. Bulgaricus made from milk, the exopolysaccharide being obtained by fermenting  medium containing milk in the presence of Lactobacillus delbrueckii subsp. Bulgaricus”.

 The rejection of claim(s) 14  under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18  and  Matsura et al. JP2018064521A 4/26/2018 as applied to claims 10-11, 15, 16 and 18, further in view of Furuichi et al. US 2019/0307140 10/10/19 effective filing date 6/16/2017 is withdrawn for the reasons set forth above.

The rejection of claim(s) 10-11 and 15-17 under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18  in view of Sieuwerts et al. US 2012/0276245 11/1/2012 is withdrawn to better address the new limitation “a fermented milk comprising an effective amount of an exopolysaccharide of Lactobacillus delbrueckii subsp. Bulgaricus made from milk, the fermented milk being obtained by fermenting medium containing milk in the presence of one or more kind of lactic acid bacterium comprising Lactobacillus delbrueckii subsp. Bulgaricus ” and “an effective amount of an exopolysaccharide of Lactobacillus delbrueckii subsp. Bulgaricus made from milk, the exopolysaccharide being obtained by fermenting  medium containing milk in the presence of Lactobacillus delbrueckii subsp. Bulgaricus”.

The rejection of claim(s) 14 under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18 and  Sieuwerts et al. US 2012/0276245 11/1/2012 as applied to claims 10-11 and 15-17, further in view of Anabuki et al. JP6971949B2 cited in IDS is withdrawn for the reasons set forth above.

New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purohit et al. J. Dairy Sci. 92:847-856, 2009.
Purohit et al disclose a method for increasing CCR6-positive CD8+ T lymphocytes, the method comprising:
Administering a fermented milk comprising an effective amount of exopolysaccharide i.e. exopolysaccharide producing Lactobacillus delbrueckii subsp. Bulgaricus to a subject in need thereof of increasing CCR6-positive CD8+ T lymphocytes i.e. a subject with a tumor. As evidenced, by the  instant specification a person with cancer is a subject in need of increasing CCR6-positive-CD8+ T Lymphocytes. See p. 848 table 1 culture LB-3984 and under “fermented milk preparation”; p. 849 under “carcinogenesis protocol”; and p. 853-854 under “chemoprevention study” “weight gain” and “colon tumor”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11, 15-17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18  in view of Balansky  et al. Cancer Lett. 147:125–137 and Purohit et al. J. Dairy Sci. 92:847-856.
Claim 10: Kung-Ming et al disclose a method for enhancing an immune checkpoint blockade therapy (see paragraph 4, 65-67), the method comprising administering a fermented composition comprising Lactobacillus delbrueckii subsp. Bulgaricus (paragraph 5, 46)  to a subject having cancer (paragraphs 14-16) and who has undergone, is undergoing, or is planning to undergo an immune therapy using an immune check point modulator (paragraph 17, 67). Kung-Ming et al disclose that the fermented composition is prepared by fermenting the bacteria and collecting the fermented composition (paragraph 8-10, 45, 52).
Claim 11: the immune checkpoint blockade therapy is an inhibitor of CTLA-4 or PD-1. See paragraph 68.
Claim 16: the subject with cancer is a subject in need of increasing CCR6-positive CD8+ lymphocytes. As evidenced, by the  instant specification a person with cancer is a subject in need of increasing CCR6-positive-CD8+ T Lymphocytes.
Claim 19: the subject has undergone the immune checkpoint therapy (paragraph 17) which has been therapeutic (effective) and the fermentation product is administered to enhance the anti-cancer therapy (paragraph 4).
Kung-Ming et al disclose that the fermentation  is generated via fermentation of symbiotic microbiota such as at least one or at least two or more lactic acid bacteria strains (see paragraph 5 and 45).
Kung-Ming et al does not disclose that the fermented composition is fermented milk comprising an effective amount of an exopolysaccharide of  the Lactobacillus delbrueckii subsp. Bulgaricus made from milk, the fermented milk being obtained by fermenting medium containing milk in the presence of one or more lactic acid bacterium comprising Lactobacillus delbrueckii subsp. Bulgaricus, wherein the exopolysaccharide enhances an immune checkpoint blockade therapy.
Balansky et al disclose that fermented milk products and bacterial flora that ferment the dairy products (e.g. lactic acid bacteria) might be considered among the promising food components to be used for cancer chemoprevention. Balansky et al disclose that the use of diets with plenty of milk products and especially with those produced by milk fermentation might be linked to reduced cancer risk for development of several types of tumors.  See page 126 column 1 and column 2. Balansky et al disclose that fermented milk products might be used for cancer chemoprevention due to their putative anticarcinogenic and antitumor activities. Balansky et al disclose that freeze-dried non-fat milk (skim milk powder) fermented by Lactobacillus bulgaricus inhibited intestinal carcinogenesis and decreased tumor incidence and multiplicity in large bowel, caecum and duodenum and significantly inhibited induction of ear duct tumors. See abstract.  
Purohit et al disclose that  milk fermented with Lactobacillus delbrueckii ssp. Bulgaricus and Streptococcus thermophilus has been associated with a reduction in chemically induced colon tumors and aberrant crypt foci (an early stage of colon tumor)
in rats  and EPS (exopolysaccharide) produced by LAB have shown antitumor properties. See p. 848 column 1 paragraph 1. Purohit et al disclose that the fermentation of milk with EPS producing Lactobacillus delbrueckii ssp. Bulgaricus  or S. thermophilus (see table 1). Purohit et al disclose that skim milk powder fermented by Lactobacillus delbrueckii ssp. Bulgaricus  or S. thermophilus (p. 848 column 2 under fermented milk preparation) lowered the incidence of colon tumor and colon tumor multiplicity (see abstract and p. 853 under colon tumor).
With respect to claim 10 (ii) and claim 16, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Kung-Ming et al such that fermented milk, for example, fermented  skim milk powder fermented by the Lactobacillus delbrueckii ssp. Bulgaricus is administered to the subject in addition to the immune checkpoint inhibitor, wherein the fermented milk comprises an effective amount of exopolysaccharide produced by the Lactobacillus delbrueckii ssp. Bulgaricus, thus resulting in the invention with a reasonable expectation of success.
The motivation to do so is that Balansky et al disclose that fermented milk products and bacterial flora that ferment the dairy products (e.g. lactic acid bacteria) might be considered among the promising food components to be used for cancer chemoprevention and  that fermented milk products might be used for cancer chemoprevention due to their putative anticarcinogenic and antitumor activities and that freeze-dried non-fat milk (skim milk powder) fermented by Lactobacillus bulgaricus inhibited intestinal carcinogenesis and decreased tumor incidence and multiplicity in large bowel, caecum and duodenum and significantly inhibited induction of ear duct tumors. In addition, Purohit et al disclose that  milk fermented with Lactobacillus delbrueckii ssp. Bulgaricus has been associated with a reduction in chemically induced colon tumors and aberrant crypt foci (an early stage of colon tumor) in rats  and EPS (exopolysaccharide) produced by LAB have shown antitumor properties and disclose the fermentation of milk with EPS producing Lactobacillus delbrueckii ssp. Bulgaricus  or S. thermophilus. Purohit et al disclose that skim milk powder fermented by Lactobacillus delbrueckii ssp. Bulgaricus  or S. thermophilus lowered the incidence of colon tumor and colon tumor multiplicity.
With respect to  claim 10 (ii) and claim 16, since EPS has been shown to have  antitumor properties, purifying and administering the EPS from the fermented milk with the immune checkpoint blockade therapy would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18   and Balansky  et al. Cancer Lett. 147:125–137 and Purohit et al. J. Dairy Sci. 92:847-856 as applied to claims 10-11, 15-17, 19 and 21-22 above, further in view of Zhang et al. Brazilian Journal of Microbiology (2011) 42:1470-1478.
The combination of Kung-Ming and Balansky and Purohit is set forth above but the combination does not disclose that the fermented milk further comprises Streptococcus thermophilus.
Purohit et al disclose that that  skim milk powder fermented by EPS producing S. thermophilus lowered the incidence of colon tumor and colon tumor multiplicity (see abstract and p. 853 under colon tumor).
Zhang et al disclose that the presence of Lactobacillus delbrueckii ssp. Bulgaricus   in  S. thermophilus fermented milk is necessary to ensure the proper growth of the S. thermophilus and EPS production. See p. 1471 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Kung-Ming et al and Balansky et al and Purohit et al as combined, such that fermented milk comprising the Lactobacillus delbrueckii ssp. Bulgaricus further comprises S. thermophilus, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Purohit et al disclose that that  skim milk powder fermented by EPS producing S. thermophilus lowered the incidence of colon tumor and colon tumor multiplicity and Zhang et al disclose that the presence of Lactobacillus delbrueckii ssp. Bulgaricus   in  S. thermophilus fermented milk is necessary to ensure the proper growth of the S. thermophilus and EPS production.

Claim(s)  14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18   and Balansky  et al. Cancer Lett. 147:125–137 and Purohit et al. J. Dairy Sci. 92:847-856 as applied to claims 10-11, 15-17, 19 and 21-22 above, further in view of Nishimura-Uemura et al. Food Microbiology 20 (2003) 267-273.
The combination of Kung-Ming and Balansky and Purohit does not disclose the Lactobacillus delbrueckii ssp. Bulgaricus is Lactobacillus delbrueckii ssp. Bulgaricus subsp OLL1073 R-1.
Nishimura-Uemura et al disclose that Lactobacillus delbrueckii ssp. Bulgaricus subsp OLL1073 R-1 produces extracellular polysaccharides (exopolysaccharides) and discloses purified and concentrated exopolysaccharides from skim milk culture of Lactobacillus delbrueckii ssp. Bulgaricus subsp OLL1073 R-1. See abstract and Section 2.2.
It will have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 can be used as the Lactobacillus delbrueckii subsp. Bulgaricus strain in the method of  the combination Kung-Ming and Balansky and Purohit,  thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Nishimura-Uemura et al disclose that Lactobacillus delbrueckii subsp. Bulgaricus OLL1073 R-1 can be used to ferment milk and produces exopolysaccharides.

Claim(s)  20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung-Ming et al. US2019/0209623 7/11/19 filed January 9, 2019 with priority to provisional application 62/615,300 1/9/18   and Balansky  et al. Cancer Lett. 147:125–137 and Purohit et al. J. Dairy Sci. 92:847-856 as applied to claims 10-11, 15-17, 19 and 21-22 above,  further in view of Kanamarlapudi et al. BioMed Research International, vol. 2017, Article ID 4201809, 11 pages, 2017. https://doi.org/10.1155/2017/4201809 
The combination of Kung-Ming and Balansky and Purohit does not disclose the exopolysaccharide is  purified, concentrated and/or dried.
Kanamarlapudi et al disclose the preparation of exopolysaccharide (EPS) from lactic acid bacteria fermented milk wherein the process comprises purifying, concentrating and freeze-drying the EPS for further use. See section 2.2 and 2.4
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have purified the EPS from the fermented milk by purifying, concentrating and freeze-drying the EPS as taught by Kanamarlapudi et al, thus resulting in the instant invention with a reasonable explanation of success. The motivation to so is that since EPS has been shown to have  antitumor properties, purifying, concentrating and/or drying and administering the EPS from the fermented milk with the immune checkpoint blockade therapy would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date. Furthermore, Kanamarlapudi et al disclose the EPS can be freeze-dried further use.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claim 16 on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of copending Application No. 16/650,184 (‘184) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘184 claims disclose a method of inhibiting cancerous cachexia, the method comprising  administering a fermented milk comprising Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 FERM BP 10741. The fermented milk comprising Lactobacillus delbrueckii subsp. bulgaricus OLL1073 R-1 FERM BP 10741 necessarily compries an effective amount of the exopolysaccharide produced by fermenting the milk in the presence of said bacteria. As evidenced by the instant specification at page 2 paragraph 1, lactic acid bacteria produces extracellular polysaccharides. Thus, said fermented milk comprises effective amounts of exopolysaccharides from said Lactobacillus.
A subject having cancerous cachexia has advanced cancer as the condition is a complex metabolic disorder characterized by a loss of skeletal muscle that occurs in a patient with advanced cancer. See the ‘184 specification at paragraph 4.
As evidenced, by the  instant specification a person with cancer is a subject in need of increasing CCR6-positive-CD8+ T Lymphocytes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Argument
Applicant argues that the subject having cancer cachexia is not necessarily the same patient population as a subject in need of increasing CCR6-positive CD8+ T lymphocytes.
Applicants argument has been carefully considered but is not found persuasive. 
This is because as explained above, the subject in the ‘184 claims having cancerous cachexia is a subject in need of increasing CCR6-positive-CD8+ T lymphocytes because they have advanced cancer (see definition of cancerous cachexia in the ‘184 specification).


Status of the Claims
Claims 10-11 and 14-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645